Allowance notice 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 02/05/2021.
2.    The instant application is a continuation of 15/975,468, filed 05/09/2018, now abandoned, which is a continuation of 15/598,898, filed 05/18/2017, now abandoned, which is a continuation of 14/624,468, filed 02/17/2015, now U.S. Patent 9,689,024, which is a division of 13/966,150, filed 08/13/2013, now abandoned, claiming priorities from provisional applications 61683192, filed 08/14/2012, 61737374, filed 12/14/2012, 61762435, filed 02/08/2013, 61800223, filed 03/15/2013, 61840403, filed 06/27/2013 and 61844804, filed 07/10/2013.

Claim status
3.	In the claim listing of 2/5/21 claims 30-51 are pending in this application and are under prosecution. Claims 30, 37, 41, 46 and 48 are amended. Claims 1-29 are canceled. The claim amendments have been reviewed and entered. No new matter has been introduced by the amendments as applicant has identified the support in the instant application (Remarks, pg. 5).

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 2/5/21 was filed after the mailing date of the Non-Final rejection mailed on 8/6/20.  The submission is in 
	It is in the examiner’s opinion that the allowed claims are non-obvious improvements arts of the record including the ones cited in said IDS because the arts of the record taken alone or in combination do not teach the combination of steps of instant claim 1.

Withdrawn Rejections and Response to the Remarks
5.	The previous rejection under 35 USC 103 over Froehlich in view of Steinberg-Tatman as evidenced by Leamon has been withdrawn in view of amendments to claim 30 and persuasive arguments made by the applicant that Froehlich teaches away from the claimed method of "said nucleic acid analyte is not coupled to said gel bead," and "attaching a released oligonucleotide molecule ... to said nucleic acid analyte in said partition" and none of Steinberg-Tatman and Leamon, alone or in combination, cure the deficiencies of Froehlich (Remarks, pg. 6).
	The previous ODP rejections over claims of ‘024 and ‘468 patents have been withdrawn in view of electronically filing the terminal disclaimers on 2/5/21 and 3/18/21 and their acceptance by the office.

Examiner’s comment
6.	Claims 30-51 have been renumbered as claims 1-22 and presented in the same order as presented by the applicant.

Conclusion
6.	Claims 30-51 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540.  The examiner can normally be reached on MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634